       Case 9:20-cv-81357-WM Document 106 Entered on FLSD Docket 07/20/2021 Page 1 of 2
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                             SOUTHERN                                                 DISTRICT OF                                       FLORIDA


              AMERICAN BUILDERS INS. CO.
                                                                                                                           PLAINTIFF'S AMENDED
                                                                                                                         EXHIBIT AND WITNESS LIST
                                        V.
              SOUTHERN-OWNERS INS. CO.                                                                                 Case Number: 9:20-cv-81357

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 MIDDLEBROOKS/BRANNON                                               RICHARD M. BENRUBI                                        JESSICA L. GREGORY
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 08/02/2021 - 08/03/2021
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                                                                Will introduce: SOUTHERN-OWNERS' POLICY

   2                                                                Will Introduce: AMERICAN BUILDERS' POLICY

   3                                                                Will introduce: EVANSTON INSURANCE POLICY

   4                                                                Will Introduce: CERTIFICATE OF LIABILITY INSURANCE

   5                                                                Will introduce: GUTHRIE WORKERS' COMP EXEMPTION

   6                                                                Will introduce: CHECKS FROM BECK CONSTRUCTION TO GUTHRIE LLC (3/8/19; 3/15/19; 3/22/19)

   7                                                                Will introduce: COHEN 9/5/2019 DEMAND LETTER

   8                                                                Will introduce: ABIC 9/12/2019 EMAIL / TENDER FOR DEFENSE & INDEMNITY WITH ATTACHMENTS

   9                                                                May introduce: 9/25/2019 LEININGER LETTER(S) TO COHEN / BECK / BUILDERS

  10                                                                Will introduce: 9/27/2019 COHEN LETTER TO LEININGER WITH ATTACHMENTS

  11                                                                Will introduce: 9/27/2019, email from Brad Frahm to Stuart Cohen

  12                                                                Will introduce: 10/02/19 email from Stuart Cohen to Brad Frahm

  13                                                                May introduce: 10/04/2019 LEININGER LETTER TO COHEN

  14                                                                May introduce: 10/14/19 correspondence from Doug McIntosh to Stuart Cohen

  15                                                                Will introduce: 11/18/2019 COHEN LETTER TO MARKEL

  16                                                                Will introduce: 11/25/19 correspondence from WLC to Brad Frahm

  17                                                                Will introduce: 11/25/2019 LEININGER LETTER TO COHEN

  18                                                                Will introduce: 11/25/2019 SOIC LETTER TO G. LUTZ

  19                                                                Will introduce: 12/10/19 letter from Evanston Insurance to Stuart Cohen tendering $1 million

  20                                                                Will introduce: 12/17/19 Correspondence from WLC to John Blaser

  21                                                                Will introduce: 12/18/2019 McINTOSH LETTER TO LEININGER

  22                                                                Will introduce: 12/20/19 EXECUTED RELEASE BY GUTHRIE
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    2   Pages
      Case 9:20-cv-81357-WM Document 106 Entered on FLSD Docket 07/20/2021 Page 2 of 2

✎AO 187A (Rev. 7/87)          EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                               CASE NO.
   AMERICAN BUILDERS INS. CO.          vs.      SOUTHERN-OWNERS INS. CO.                       9:20-cv-81357
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 23                                          Deposition Transcript of B. Frahm (Builders), dated 1/5/21


 24                                          May introduce: Affidavit of John Blaser, dated February 12, 2021

 25                                          May introduce: Deposition transcript of Stuart Cohen, dated February 10, 2021

 26                                          JOHN BLASER DEPOSITION TRANSCRIPT 2/11/2021 (will introduce depo designation excerpts)

 27                                          May introduce: DOUGLAS M. MCINTOSH AFFIDAVIT 3/02/2021

 28                                          Will introduce: McIntosh notes of his 12/18/19 telephone conversation with Gregory



  1                                        Witness: American Builders Insurance Company - (May be called)

  2                                        Witness: Southern-Owners Insurance Company - (Will be called)

  3                                        Witness: Jack "Trey" Horton, III, JD - (May be called)

  4                                        Witness: Brad Frahm - (Will be called)

  5                                        Witness: Russell Beck - (May be called)

  6                                        Witness: Ernest Guthrie - (May be called)

  7                                        Witness: Stuart F. Cohen, Esq. - (May be called)

  8                                        Witness: Douglas McIntosh, Esq. - (Will be called)

  9                                        Witness: Maurie Cotey - (May be called)

 10                                        Witness: Sam Folber - (May be called)




                                                                                             Page         2     of   2       Pages
